Order insofar as appealed from unanimously reversed on the law without costs, motion granted and amended complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion for summary- judgment. Defendant tendered evidentiary proof in admissible form sufficient to establish that it had legitimate, non-discriminatory reasons for failing to reinstate plaintiff at the end of her maternity leave (see, Brown v General Elec. Co., 144 AD2d 746, 748). The unsubstantiated assertions of plaintiff that defendant’s proffered reasons were merely a pretext for discrimination based upon her gender and her pregnancy-related disability are insufficient to defeat defendant’s motion (see, Brown v General Elec. Co., supra, at 748; Hill v Westchester Aeronautical Corp., 112 *1039AD2d 977, 978). (Appeal from Order of Supreme Court, Onondaga County, Elliott, J.—Summary Judgment.) Present—Den-man, P. J., Green, Fallon, Doerr and Balio, JJ.